JUDGMENT ORDER
Goldberg, Judge:
On January 26, 2000, the Court remanded the U.S. Department of Labor’s (“the Department”) negative determination regarding eligibility to apply for trade adjustment assistance under the Trade Act of 1974 with instructions that the Department conduct a survey of Simpson Pasadena Paper Company’s customers. On June 9, 2000, the Department filed a Notice of Revised Determination on Remand (“Revised Determination”), certifying that
[a]ll workers of Simpson Pasadena Paper Company, Pasadena, Texas, who became totally or partially separated from employment on *700or after November 13,1997, through two years from the date of this issuance, are eligible to apply for adjustment assistance under Section 223 of the Trade Act of 1974.
Upon consideration of the Revised Determination, and upon all other papers filed herein, it is hereby
Ordered that the case is dismissed.